Title: From Thomas Jefferson to Martha Jefferson Randolph, 11 July 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington July 11. 08.
                  
                  My last letters from Edgehill mentioned that you had been indisposed but had got the better of it. having no letter from Edgehill by this mail I can only hope you continue well.—in a conversation with you on the subject of Jefferson’s going to Philadelphia you mentioned that mr Randolph thought of declining it, and I do not know whether I inferred rightly, from what you said that a supposed inconvenience to me might make a part of his reason. if a disapprobation of the measure or any other reasons prevail with him against his going there, the measure certainly rests with him altogether. I only wish that so far as any supposed inconvenience to me might be a motive for declining, that that may cease to have any weight. what I mentioned in a former letter, that I would furnish his expences during my stay here, and attend to whatever concerned him, I wish to do, and can do without inconvenience. his fixed expences there will not exceed 40. or 50. D. a month, which I shall not feel while I am here. should therefore this be the only ground of mr Randolph’s hesitation, I intreat that it may be done away, without however any opposition to his own judgment on any other grounds which may excite any doubt with him as to the advantage of the measure.—Anne’s matter with mrs Madison has been attended to. I think it possible I may be able to leave this three or four days earlier than I mentioned in my letter to Ellen: perhaps on the 19th. 20th. or 21st. several matters still to be done render the moment uncertain when I can clear out. but I think you will see me from Friday to Sunday or Monday. present me affectionately to mr Randolph and the children and be assured of my tenderest love.
                  
                     Th: Jefferson 
                     
                  
               